ORDER
PER CURIAM.
In this wrongful-death action, Louis Nol-fo, the plaintiff, appeals from the trial court’s entry of summary judgment in favor of defendants Arthur, Deborah, and Christopher Crossen. Mr. Nolfo contends the trial court erred in entering summary judgment, as he had produced sufficient evidence to prove the existence of a duty on the part of the defendants to protect his son, Andrew, from injury.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
The judgment is affirmed. Rule 84.16(b)(5).